                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            ) Case No. 21-00006-01-CR-W-BP
                                              )
DEL HODGES KIMBALL,                           )
                                              )
                       Defendant.             )

                         DUE PROCESS PROTECTIONS ACT ORDER

       Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to disclose to the defendant all exculpatory evidence – that is, evidence that favors the

defendant or casts doubt on the United States’ case, as required by Brady v. Maryland, 373 U.S.

83 (1963) and its progeny, and ORDERS the United States to do so. Failing to disclose exculpatory

evidence in a timely manner may result in consequences, including, but not limited to, exclusion

of evidence, adverse jury instructions, dismissal of charges, contempt proceedings, disciplinary

action, or sanctions by the Court.



Date: January 19, 2021



                                                             /s/ Jill A. Morris
                                                          JILL A. MORRIS
                                                  UNITED STATES MAGISTRATE JUDGE
